Name: Commission Regulation (EEC) No 392/88 of 11 February 1988 amending Regulation (EEC) No 1599/84 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  economic policy
 Date Published: nan

 No L 39/10 Official Journal of the European Communities 12. 2. 88 COMMISSION REGULATION (EEC) No 392/88 of 11 February 1988 amending Regulation (EEC) No 1599/84 laying down detailed rules (or the appli ­ cation of the system of production aid for products processed from fruit and vegetables HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1599/84 is hereby amended as follows : 1 . Article 2 (3) is replaced by the following : '3. The date laid down in paragraphs 1 and 2 shall be replaced by 11 March 1988 for the 1988/89 mar ­ keting year.' 2. Article 4a (5) is replaced by the following : '5 . For the 1988/89 marketing year, the dates laid down in paragraphs 1 and 2 shall be 18 March 1988 and 25 March 1988 respectively.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 3909/87 (2), and in particular Article 3 (4) thereof, Whereas Article 4a of Commission Regulation (EEC) No 1599/84 (3), as last amended by Regulation (EEC) No 3951 /86 (4), provides in respect of tomatoes for a prelimi ­ nary contract between the producer and the processor to be concluded by 16 February 1988 at the latest ; whereas, in view of the fact that the Community has yet to lay down rules applicable for tomatoes for processing as from the 1988/89 marketing year, the date of conclusion of the contracts in question and the date of the notifications to be made pursuant to Article 2 ( 1 ) and (2) of the above ­ mentioned Regulation should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 1 February 1 988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27. 2 . 1986, p. 1 . 0 OJ No L 370, 30. 12. 1987, p . 20. 0 OJ No L 152, 8 . 6. 1984, p. 16 . (4) OJ No L 365, 24. 12. 1986, p. 46.